Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	EXAMINER’S NOTE: The claims have been reviewed and considered under the new guidance pursuant to the 2019 Revised Patent Subject Matter Eligibility Guidance (PEG 2019) issued January 7, 2019.
3.	This communication is in response to Applicant’s amendment filed on 28 October 2020. Claims 1, 5, 17, and 19-20 have been amended. Claims 1-20 remain pending. 

Response to Arguments
Applicant’s arguments, see pages 6-7, filed 18 December 2020, with respect to the rejection(s) of claim(s) 1-20 in view of Smith et al. have been fully considered, but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The newly added claim limitation – “using a machine learning model to determine whether one or more resource identifiers in the third set of resource identifiers is malicious and based on a determination that a first resource identifier from the third set of resource identifiers is malicious, notifying a threat monitoring authority of the first resource identifier is taught and disclosed in the Hodgman et al. reference.
In light of the previous claim objection, the Applicant has amended claim 12 by incorporating hardware in the body of the claims, therefore, the objection has been withdrawn.

4.	Therefore, the rejection of claims 1-20 will be maintained in view of the reasons above and below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 U.S.C. 101 because the claims recite “a computer-readable storage media”. The computer-readable storage media defined within the Applicant’s specification in paragraph 0033-0034 embodies signal-bearing media which does not exclude signals. While the specification discusses hardware embodiments to media (i.e. CD-ROM, disks, or other storage devices) the specification nor the claim language limits the interpretation of the medium to just hardware/non-signal embodiments. 
Furthermore, in light of the board's decision precedential ruling that a computer-readable storage medium is not statutory subject matter, please look at Ex parte Mewherter, Appeal No. 2012-007692. 
Therefore, in order to overcome the 101 rejection, the Examiner suggest the following options to the Applicant: Replace computer-readable storage medium with nontransitory computer-readable storage media or computer-readable storage device, which isn’t a signal, or a computer-readable storage media not consisting of a signal in addition to the specification that the medium is not a signal.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (Pub No. 20160191548) in view of Hodgman et al. (Pub No. 2017/0359368).
Referring to the rejection of claim 1, Smith et al. discloses a system comprising: 
at least one processor; (See Smith et al., para. 65)
and memory coupled to the at least one processor, the memory comprising computer executable instructions that, when executed by the at least one processor, performs a method comprising: (See Smith et al., para. 65 and 72)
accessing a first set of resource identifiers; (See Smith et al., para. 67-70)
(See Smith et al., para. 73-76)
evaluating the second set of resource identifiers to determine a third set of resource identifiers identified using the second set of resource identifiers; (See Smith et al., para. 87-88)
However, Smith et al. fails to explicitly disclose or suggest using a machine learning model to determine whether one or more resource identifiers in the third set of resource identifiers is malicious and based on a determination that a first resource identifier from the third set of resource identifiers is malicious, notifying a threat monitoring authority of the first resource identifier. 
Hodgman et al. discloses a method and system for identifying and detecting malicious resource identifiers such as uniform resource identifiers (URIs).
Hodgman et al. discloses and evaluating the third set of resource identifiers using a machine learning model to determine whether one or more resource identifiers in the third set of resource identifiers is malicious.  (See Hodgman et al., para. 45 and 47)
Hodgman et al. discloses and based on a determination that a first resource identifier from the third set of resource identifiers is malicious, notifying a threat monitoring authority of the first resource identifier. (See Hodgman et al., para. 54-55, 59, and 84)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine Smith et al.’s system 

Referring to the rejection of claim 2, (Smith et al. modified by Hodgman et al.) discloses wherein the first set of resource identifiers comprises one or more resource identifiers identified as at least one of malicious and suspicious.  (See Smith et al., para. 67-70)

Referring to the rejection of claim 3, (Smith et al. modified by Hodgman et al.)  discloses wherein determining the second set of resource identifiers comprises investigating at least one of: root domains and sub-domains of the first set of resource identifiers, internal and external links associated with the first set of resource identifiers, one or more IP addresses hosting the first set of resource identifiers, a geolocation of one or more IP addresses associated with the first set of resource identifiers, and other domains owned by a resource.  (See Smith et al., para. 73-76)

Referring to the rejection of claim 4, (Smith et al. modified by Hodgman et al.) discloses wherein determining the second set of resource identifiers further comprises at least one of: determining domain registration for the first set of resource identifiers, identifying common execution paths for web threats, and comparing web threat  (See Smith et al, para. 73-74, 93, and 98)

Referring to the rejection of claim 5, (Smith et al. modified by Hodgman et al.)  discloses wherein evaluating the second set of resource identifiers comprises providing the second set of resource identifiers to a web crawling utility. (See Smith et al, para. 69, 74, 76, and 86)

Referring to the rejection of claim 6, (Smith et al. modified by Hodgman et al.)  discloses wherein the web crawling utility scans the second set of resource identifiers to identify one or more links embedded in the second set of resource identifiers.  (See Smith et al., para. 71 and 264-265)

Referring to the rejection of claim 7, (Smith et al. modified by Hodgman et al.) discloses wherein evaluating the third set of resource identifiers comprises applying to the third set of resource identifiers at least one of a rule set, an evaluation model, and an algorithm.  (See Smith et al., para. 97, 99, 253, and 256)

Referring to the rejection of claim 8, (Smith et al. modified by Hodgman et al.)  discloses wherein evaluating the third set of resource identifiers comprises arranging the third set of resource identifiers into one or more classification groups, wherein the classification groups represent one or more web threat levels.  (See Smith et al., para. 87 and 146)
(See Smith et al., para. 253, 256, and 259)

Referring to the rejection of claim 10, (Smith et al. modified by Hodgman et al.)  discloses wherein the method further comprises: based on the determination that the first resource identifier is malicious, generating a set of instructions for performing one or more remedial actions.  (See Smith et al., para. 274-277)

Referring to the rejection of claim 11, (Smith et al. modified by Hodgman et al.) discloses wherein the one or more remedial actions comprise at least one of: displaying a warning, generating a report, blocking access to one or more resource identifiers, and initiating an anti-exploit utility.  (See Smith et al., para. 253 and 260)

Referring to the rejection of claim 12, (Smith et al. modified by Hodgman et al.) discloses a method comprising:
determining a first set of resource identifiers; (See Smith et al., para. 67-70)
determining a second set of resource identifiers associated with the first set of resource identifiers, (See Smith et al., para. 73-76)
wherein determining the second set of resource identifiers comprises evaluating one or more domains of the first set of resource identifiers;15Docket No. 04584.0229US01evaluating the second set of resource identifiers to determine a third set of resource  (See Smith et al., para. 87-88)
and evaluating the third set of resource identifiers to determine whether one or more resource identifiers in the third set of resource identifiers is malicious. (See Smith et al., para. 88-89)
However, Smith et al. fails to explicitly disclose or suggest using a machine learning model to determine whether one or more resource identifiers in the third set of resource identifiers is malicious and based on a determination that a first resource identifier from the third set of resource identifiers is malicious, notifying a threat monitoring authority of the first resource identifier. 
Hodgman et al. discloses a method and system for identifying and detecting malicious resource identifiers such as uniform resource identifiers (URIs).
Hodgman et al. discloses and evaluating the third set of resource identifiers using a machine learning model to determine whether one or more resource identifiers in the third set of resource identifiers is malicious.  (See Hodgman et al., para. 45 and 47)
Hodgman et al. discloses and based on a determination that a first resource identifier from the third set of resource identifiers is malicious, notifying a threat monitoring authority of the first resource identifier. (See Hodgman et al., para. 54-55, 59, and 84)
The rationale for combining Smith et al. in view of Hodgman et al. is the same as claim 1.

(See Smith et al., para. 67-70)

Referring to the rejection of claim 14, (Smith et al. modified by Hodgman et al.) discloses wherein determining the second set of resource identifiers further comprises evaluating at least one of: links associated with the first set of resource identifiers, an IP addresses hosting the first set of resource identifiers, one or more IP addresses associated with the IP addresses hosting the first set of resource identifiers, and a geolocation of one or more IP addresses.  (See Smith et al., para. 73-76)

Referring to the rejection of claim 15, (Smith et al. modified by Hodgman et al.)  discloses wherein the second set of resource identifiers is determined using an investigation utility for scanning resource identifiers.  (See Smith et al., para. 67 and 265)

Referring to the rejection of claim 16, (Smith et al. modified by Hodgman et al.)  discloses wherein evaluating the second set of resource identifiers comprises providing the second set of resource identifiers to a web crawling utility.  (See Smith et al., para. 69, 74, 76, and 86)

(See Smith et al., para. 67 and 265)

Referring to the rejection of claim 18, (Smith et al. modified by Hodgman et al.)  discloses wherein evaluating the third set of resource identifiers comprises providing the third set of resource identifiers to a threat detection utility.  (See Smith et al., para. 87-88)

Referring to the rejection of claim 19, (Smith et al. modified by Hodgman et al.)  discloses wherein the threat detection utility is operable to determine whether one or more resource identifiers of the third set of resource identifiers is at least suspicious.  (See Smith et al., para. 88-89)

Referring to the rejection of claim 20, (Smith et al. modified by Hodgman et al.). discloses a computer-readable media storing computer executable instructions that when executed cause a computing system to perform a method comprising:  determining a first set of resource identifiers; 16Docket No. 04584.0229US01 
determining a first set of resource identifiers; (See Smith et al., para. 67-70)
determining a second set of resource identifiers associated with the first set of resource identifiers, wherein determining the second set of resource identifiers comprises evaluating one or more domains of the first set of resource identifiers; (See Smith et al., para. 73-76)
(See Smith et al., para. 87-88)
and evaluating the third set of resource identifiers to determine whether one or more resource identifiers in the third set of resource identifiers is malicious. (See Smith et al., para. 88-89)
However, Smith et al. fails to explicitly disclose or suggest using a machine learning model to determine whether one or more resource identifiers in the third set of resource identifiers is malicious and based on a determination that a first resource identifier from the third set of resource identifiers is malicious, notifying a threat monitoring authority of the first resource identifier. 
Hodgman et al. discloses a method and system for identifying and detecting malicious resource identifiers such as uniform resource identifiers (URIs).
Hodgman et al. discloses and evaluating the third set of resource identifiers using a machine learning model to determine whether one or more resource identifiers in the third set of resource identifiers is malicious.  (See Hodgman et al., para. 45 and 47)
Hodgman et al. discloses and based on a determination that a first resource identifier from the third set of resource identifiers is malicious, notifying a threat monitoring authority of the first resource identifier. (See Hodgman et al., para. 54-55, 59, and 84)
The rationale for combining Smith et al. in view of Hodgman et al. is the same as claim 1.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY D FIELDS whose telephone number is (571)272-3871.  The examiner can normally be reached on IFP M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHEWAYE GELAGAY can be reached on (571)272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/COURTNEY D FIELDS/Examiner, Art Unit 2436                                                                                                                                                                                                        March 04, 2021

/SHEWAYE GELAGAY/Supervisory Patent Examiner, Art Unit 2436